DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/598,358.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 8 and 15 recite the statutory categories of apparatus (Machine), Method and Storage Medium (Manufacture), respectively. Claims 3-7 depend from Claim 1 and are thus Machine claims and Claims 10-14 depend from Claim 8 and are thus Method claims, Claims 17-20 depend from Claim 15 and are thus Manufacture claims.
Step 2A, prong 1:
An inventory camera system, comprising: an inventory camera having a lens and a housing; one or more processors communicatively coupled to the inventory camera; and a non-transitory computer-readable medium communicatively coupled to the one or more processors and having logic thereon, the logic, when executed by the one or more processors, being configured to perform operations including: receiving an image captured by the inventory camera, performing object recognition techniques on the image to distill at least a first inventory set, the first inventory set consisting of a first amount, determining whether the first amount meets a first threshold, and responsive to determining the first amount does not meet the first threshold, generating an alert indicating the amount of inventory within the first inventory set does not meet the first threshold.
For clarity Examiner has bolded the non-abstract elements. 
Amended Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements and a camera, cover a Method of Organizing Human Activity. Looking at a shelf, counting the objects on a shelf and judging if there are sufficient objects on the shelf to sell is a Method of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions because humans have been counting objects on shelves for commerce for centuries. Observing objects and counting them is also an abstract idea in in the sub-category of Mental Processes, since, but for the use of a generic computer and camera, this process could be performed in a human mind. 
Claims 2, 3, 9, 10, 16 and 17 further limit the location of the camera and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 4, 11 and 18 recite the output of a report, which, but for use of a generic computer, could be done 
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of the processor recited in Claims 1, 4, 6, 7, 15, 18 and 20, a non-transitory computer readable storage medium recited in Claims 15, 16, 17, 18, 19, and 20, a camera with a lens and a housing recited in Claims 1, 2, 3, 9, 10, 15, 16, and 17, and the shelving unit recited in Claims 2, 3, 9, 10, 16 and 17, the Applicant does not claim any hardware (see claim 8).  Applicant recites processor at a high level of generality in the claims and defines the processor in [0066] of the specification as being possibly one of many different types of general purpose processors. Applicant recites non-transitory computer readable storage medium at a high level of generality in Applicant’s claims and Applicant’s specification in [0070] describes many different types of devices with media and memory functionality. Applicant recites a camera at a high level of generality in the claims and does not appear to describe it with any technical specificity in the specification. Applicant also recites a cloud computing service and object recognition functionality but just names them without any technical detail.  Applicant teaches well known hardware used for the 
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 8 and 15 are therefore directed to an abstract idea. As discussed above, dependent Claims 3-8, 10-15, and 17-20 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor, general purpose medium and general purpose camera taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems and a general purpose camera. As previously discussed, Claim 1 as a whole merely describes looking at a shelf, counting the objects on a shelf and judging if there are sufficient objects on the shelf to sell. Thus, even when viewed as a whole, nothing in the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16 and 18-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2020/0074402 to Yair Adato et. al. (Adato) (Citations are to Provisional 62/727,301 with an effective filing date of 9/5/2018).

Regarding Claims 1, 8 and 15:
Adato, in the same field of art, teaches: An inventory camera system, comprising: an inventory camera having a lens and a housing; ([019] “camera fixed to a store shelf” and [032] “lens” and [033] “housing”)

one or more processors communicatively coupled to the inventory camera; and ([028] “processor”).

a non-transitory computer-readable medium communicatively coupled to the one or more processors and having logic thereon, the logic, when executed by the one or more processors, being configured to perform operations including: receiving an image captured by the inventory camera, ([020] “server 115 may be a cloud server that processes images received directly from a capturing device (e.g., capturing device 105)” and [022] “non-transitory computer-readable medium”).

performing object recognition techniques on the image to distill at least a first inventory set, ([020] “and processes the image to identify at least some of the plurality of products in the image based on visual characteristics of the plurality of products”).

the first inventory set consisting of a first amount, determining whether the first amount meets a first threshold, and responsive to determining the first amount does not meet the first threshold, 
quantity of the product is below a selected threshold”).

generating an alert indicating the amount of inventory within the first inventory set does not meet the first threshold. ([096] “based on the determination of the out-of-stock events at t1 and at t2, the system may provide information (for example, to a user, to an external device, to another process, and so forth”) and [074] “At step 710, the processing device may generate a
notification, based on the comparison, that causes restocking of the store shelf according to the inventory changes in the store shelf. For example, the notification may update a store inventory database and provide instructions to a store employee”).

Regarding Claims 2, 9 and 16:
Adato teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the inventory camera is coupled to a shelving unit. ([033] “capturing device 105 may be fixedly mountable to a store shelf”).

Regarding Claims 4, 11 and 18:
Adato teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the logic, when executed by the one or more processors, is configured to perform further operations including generating a report including information corresponding to determining whether the first amount meets a first threshold. ([090] “compliance report”).

Regarding Claims 5, 12 and 19:
Adato teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the alert includes an indication that the first inventory set is to be restocked. ([074] “At step 710, the processing device may generate a
notification, based on the comparison, that causes restocking of the store shelf according to the inventory changes in the store shelf. For example, the notification may update a store inventory database and provide instructions to a store employee”).

Regarding Claims 6, 13 and 20:
Adato teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the logic, when executed by the one or more processors, is configured to perform further operations including transmitting the image to a cloud computing service for analysis of the first predetermined proximity region, and wherein performing the object recognition techniques on the image. ([020] “server 115 may be a cloud server that processes images received directly from a capturing device (e.g., capturing device 105) and processes the image to identify at least some of the plurality of products in the image based on visual characteristics of the plurality of products”).

Regarding Claims 7 and 14:
Adato teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The inventory camera system of claim 1, wherein the logic, when executed by the one or more processors, is configured to perform further operations including distilling a second inventory set while performing the object recognition techniques on the image. ([038] “capturing device 105 may execute an image processing algorithm to identify products in a received image and/or obstacles, such as, shopping cart, people, etc” and [023] “server 115 may also determine a product-label mismatch associated with a first product depicted in the image, wherein the product-label mismatch relates to an incorrect product placement on the store shelf”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0074402 to Yair Adato et. al. (Adato) (Citations are to Provisional 62/727,301 with an effective filing date of 9/5/2018) in view of U.S. Patent Publication 2013/0235206 to Jeffrey O. Smith et. al. (Smith).

Regarding Claims 3, 10 and 17:
Adato teaches all of the elements of Claims 2, 9 and 16. While Adato teaches that a camera is attached to a shelving unit (see at least [033]), Adato does not specifically teach: The inventory camera system of claim 2, wherein the inventory camera is coupled to the shelving unit behind the first inventory set. Smith, in the same field of art, teaches ([0020] “the camera modules 103, shown as rectangles…are mounted on the back wall, 105, 106, 107 of the shelving module 100”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to couple the cameras, taught in Adato, to the back wall of the shelf, as taught by Smith, due to the change in location being obvious to try – choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Examiner notes that Applicant does not appear to claim the camera location as having any specific functionality dependent on it being in this location and therefore it can also be argued that the location of the camera is a design choice.

Relevant Prior Art Not Relied Upon


U.S. Patent 10,664,704 to Nicholaus Adam Jones et. al. – teaches a camera in the back of a shelf facing out.
U.S. Patent Publication 2009/0060349 to Fredrik Linaker – teaches an object recognition system in a store that uses cameras in a variety of locations.
U.S. Patent Publication 2018/0091782 to Leonard Bashkin – teaches a camera inside a cabinet used for inventory control.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687